Madsen, J.
(concurring/dissenting) — I agree with the majority that summary judgment was improperly granted on Staat’s 42 U.S.C. § 1983 claim alleging the use of exces*783sive use of force by Officer Brown. In addition, the majority appropriately concludes that Staats has sufficiently argued his claim that his home was illegally searched and that this claim is actionable under 42 U.S.C. § 1983.
I agree with Justices Johnson and Talmadge, however, that the majority misstates the law regarding the authority of a fish and wildlife officer. As they explain, former RCW 75.10.020(2) (1992)13 authorized a fish and wildlife officer to arrest an individual believed to have committed a misdemeanor violation of Title 75 RCW whether the violation occurred within or outside the presence of the officer.
Turning to the question whether there is a cause of action for unlawful arrest, Staats was arrested for violating former RCW 75.10.040(3) (1992).14 That statute provided that it is unlawful to knowingly or willfully obstruct a fisheries patrol officer in the discharge of official duties. Staats had commenced construction without a permit and was in continuing violation of former RCW 75.20.100 (1992) (a gross misdemeanor). Officer Brown was therefore entitled to issue a citation for this violation, and was engaged in this official duty when Staats refused to provide the information necessary for Brown to issue the citation. Accordingly, Officer Brown had probable cause to arrest Staats for a violation of former RCW 75.10.040(3) because Staats obstructed Brown’s issuance of the citation. Brown had authority to arrest Staats. Thus, there was no unlawful arrest on which to premise a cause of action either under 42 U.S.C. § 1983 or state tort law.
For these reasons, I concur in part and dissent in part.

Repealed by Laws of 1998, ch. 190, § 124.



Id.